PEDERSON, Justice,
concurring reluctantly.
I have no serious objection to the opinion authored by Justice Paulson. He correctly states the law applicable when someone moves for relief from this court pursuant to Rule 9(b), NDRAppP, except that Justice Paulson does not propose that we act on the motion “summarily.”
Our claim that the workload of this court needs some reduction (see SCR 4005 adopted by the Forty-eighth Legislative Assembly) has a hollow ring when we continue the traditional luxury of scheduling oral arguments and writing full-scale opinions in response to a motion that rightly should be handled “summarily” and, perhaps, by a single justice.
Considering all the circumstances, including the news release from the Warden of the State Penitentiary that the prison population has reached maximum and that sheriffs should hold sentenced prisoners in county jails until space becomes available, I believe that it would be in the interest of the State that some reduction in bail be granted in spite of any belief that Bergeron might flee.